DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 10/18/2021.

Examiner's Statement of reason for Allowance
Claims 21-26 renumbered as 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a wireless communication terminal comprising: a transceiver; and a processor, wherein the processor is configured to: receive, by using the transceiver, data from a base communication terminal through a sub-band while the base communication terminal is performing simultaneous transmission to the wireless communication terminal and one or more other wireless communication terminals other than the wireless communication terminal through one or more other sub-bands, wherein the simultaneous transmission is transmitted through a frequency band including the sub-band and other sub-bands by using orthogonal frequency division multiplexing access (OFDMA), when a transmission of data to the wireless communication terminal from the base wireless communication terminal during the simultaneous transmission is terminated, enter a sleep mode for power saving while a transmission of data to the one or more other wireless communication terminals from the base terminal during the simultaneous transmission is going on, wherein a dummy data including repeating specific pattern is transmitted from the base wireless communication terminal after the transmission of the data to the wireless 
The closest prior art, as previously recited, Hirano et al. (US 2012/0177361 A1), Subramanian et al. (US 2013/0188760 A1), Lim et al. (US 2014/0378114 A1), are also generally directed to various aspects of an optical transceiver capable of an operation in a power-saving mode in which power consumption is reduced by stopping transmission while continuing reception.  However, none of Hirano, Subramanian and Lim teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 21 and 24.  For example, none of the cited prior art teaches or suggest the steps of when a transmission of data to the wireless communication terminal from the base wireless communication terminal during the simultaneous transmission is terminated, enter a sleep mode for power saving while a transmission of data to the one or more other wireless communication terminals from the base terminal during the simultaneous transmission is going on, wherein a dummy data including repeating specific pattern is transmitted from the base wireless communication terminal after the transmission of the data to the wireless communication terminal is terminated during the simultaneous transmission, and the dummy data is transmitted until the transmission of the data to the one or more other wireless communication terminals is terminated, and wake up from the sleep mode based an end of the simultaneous transmission.
Therefore the claims are allowable over the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478